DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 09/27/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14, 20-22 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 2016/0175545).
Fink taught treatments for a variety of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections [0015]. Said treatments comprised treating freely breathing [0021] patients (e.g., mammal) [0062] with active agents. Said agents comprised therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161].
The prior art disclosed treatments for pulmonary infections [0015] comprising administering to patients [0021] therapeutically effective amounts [0064, 0067] of 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Fink reads on claims 11 and 39.
Claims 13 and 36-37 are rendered prima facie obvious because Fink taught dosages of about 0.5 mg to about 1000 mg [0016] administered in 0.05 mL to about 50 mL [0017].
The instant claims 13 and 36-37 recite a concentration of about 0.36 g/L to about 200 g/L. Fink taught dosages of about 0.5 mg to about 1000 mg [0016] administered in 0.05 mL to about 50 mL [0017]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Claims 20 and 38 are rendered prima facie obvious because Fink taught aerosol inhalation [0002 and 0005; claim 1].

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Applicant argued that Fink at ¶ [0015] disclosed a laundry list of a wide variety of ailments; Fink at ¶ [0161-0162] disclosed an extensive number of possible active agents; Fink failed to make a connection between the myriad active agents and the diverse list of ailments; a number of Fink’s listed ailments have nothing to do with an airway infection.
The Examiner responds that Fink’s disclosure of a multitude of actives and ailments does not necessarily render any particular combination (e.g., ketorolac, a.k.a., tromethamine, for the treatment of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections) as less obvious.

Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 2016/0175545), in view of Boucher et al (USP 8,945,605 B2).
The 35 U.S.C. 103 rejection over Fink was previously disclosed. Additionally, Fink taught cystic fibrosis [0015].

Boucher disclosed aerosol delivery systems [title]. As per Boucher [col 1, lines 37-46], aerosolized medicines are frequently used to treat individuals suffering from respiratory disease. For example, one known method for treating cystic fibrosis (CF) includes restoring hydration to the affected airway surfaces via the inhalation of a hypertonic osmolyte solution, which draws water onto the airway surface. 
As per Boucher, pulmonary diseases are accompanied by both acute and chronic bacterial infections. For example, in cystic fibrosis, common bacteria cause chronic infection. Anaerobic bacteria are recognized as a feature of CF airways. An ideal treatment of aspiration-related pneumonitis and anaerobic infection would be an immediate treatment [col 51, lines 35-60]. 
Known methods of treatment often administer a seven percent (7%) hypertonic saline (HS) solution. Rehydration of the lubricant periciliary layer (PCL) of the airway surface facilitates mucus clearance (MC) and, therefore, the removal of inhaled infectious agents.  Some embodiments of Boucher’s disclosed hypertonic saline solution [col 8, lines 17-30] included sodium bicarbonate [col 8, line 63], at 7 % [col 46, lines 43-48], in order to modulate the tonicity of the aerosol solution, and to modulate deposition fraction of the aerosol in individual portions of the airway [col 41, lines 1-8].
Since Fink taught aerosolized formulations for the treatment of respiratory disorders and infections, it would have been prima facie obvious to one of ordinary skill 
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. In the instant case, it is prima facie obvious to combine the active ingredients of Boucher with those of Fink, in order to form a composition with active ingredients for the treatment of cystic fibrosis. 
An ordinarily skilled artisan would have been so motivated, because aerosolized medicines are frequently used to treat individuals suffering from respiratory disease. For example, one known method for treating cystic fibrosis (CF) includes restoring hydration to the affected airway surfaces via the inhalation of a hypertonic osmolyte solution, which draws water onto the airway surface. Known methods often administer a seven percent (7%) hypertonic saline (HS) solution. Rehydration of the lubricant periciliary layer (PCL) of the airway surface facilitates mucus clearance (MC) and, therefore, the removal of inhaled infectious agents, as taught by Boucher [Boucher; col 1, lines 37-46].  
An ordinarily skilled artisan would have been motivated to include 7 % hypertonic saline within Fink, because at said amount, the agent is known to facilitate mucus clearance of the airways, thereby facilitating the removal of inhaled infectious agents, as taught by Boucher [Boucher; col 1, lines 37-46]. 
An ordinarily skilled artisan would have been motivated to include sodium bicarbonate within Fink, motivated by the desire to modulate both the tonicity of the 
An ordinarily skilled artisan would have been motivated to include 7 % sodium bicarbonate within Fink, because at said amount, the agent modulates the tonicity of the aerosol and the deposition fraction in individual portions of the airway, as taught by Boucher [Boucher; col 41, lines 1-8].
Claim 15 recites 1-8 % NaCl. 
Claim 19 recites 1-10 % NaHCO3. 
Boucher taught 7 % hypertonic saline and 7 % sodium bicarbonate. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant argued that Boucher does not cure the deficiency of the primary reference.
The Examiner disagrees that the primary reference is deficient (e.g., Fink taught ketorolac, a.k.a., tromethamine, for the treatment of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections). The combined teachings of the primary and secondary references read on the claimed subject matter, as discussed above in the obviousness rejection of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612